





Exhibit 10.1

[exhibit101smg20140123_image1.gif]
SEPARATION AGREEMENT
________________________________________
AND RELEASE OF ALL CLAIMS


NOTICE: READ BEFORE YOU SIGN!
This agreement contains a RELEASE. We advise that you consult an ATTORNEY.


THIS SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS (“Agreement”) is made and
entered into by and between James R. Lyski (“Employee”) and The Scotts Company
LLC (“Company”);


WHEREAS, Employee’s last day of employment with Company shall be January 17,
2014 (the “Termination Date”);


WHEREAS, Employee is covered as a Tier 1 Participant under the Company’s
Executive Severance Plan, the benefits of which are non-negotiable and only
available upon the Effective Date of this Agreement;


NOW THEREFORE, in exchange for and in consideration of the promises and
covenants contained herein, along with other good and valuable consideration,
the receipt of which is expressly acknowledged hereby, the parties agree as
follows:


1.    Severance Benefits. The parties agree that Employee has been separated
from service for a reason covered by the Company’s Executive Severance Plan (and
that receipt of this Agreement shall serve as a “Notice of Termination” as
described therein) and, thus, Employee is entitled to the benefits available
under the Executive Severance Plan (and no other benefits) and only entitled to
such benefits upon the Effective Date of this Agreement. The parties further
agree that the Company will pay Employee certain additional compensation as
described in this Agreement. Except as otherwise expressly described herein (in
particular Paragraph 1(E)), the terms of the Executive Severance Plan and
Employee’s Participation Agreement are hereby incorporated by reference and any
inconsistency between the terms of the Executive Severance Plan or the
Participation Agreement and this Agreement will be resolved in favor of the
terms of this Agreement. The Company agrees to provide Employee with the
following (collectively, the “Severance Benefits”):


(A)    Severance Pay equal to Twenty-Four (24) months (the “Severance Period”)
of salary, at Employee's regular monthly base pay as of the Termination

1


/s/ JL
Initials

--------------------------------------------------------------------------------








Date (the “Severance Pay”), payable in accordance with standard Company payroll
procedures and Paragraph 2. The Severance Pay shall be subject to withholding
and deductions required by federal, state, and local taxing authorities with
each installment. In the event that Employee accepts re-employment with Scotts
during the Severance Period, Scotts' obligation to continue making severance
payments will cease as of the date re-employment begins.


(B)    In lieu of outplacement services available to Employee as a former
executive, Employee shall be paid a lump sum of Twenty-Four Thousand Dollars
($24,000.00) for Employee’s use in searching for employment. This payment will
be subject to all applicable taxes and withholdings. This payment will be made
on the first pay date after the Effective Date of this Agreement.


(C)    Employee shall be eligible to elect COBRA continuation benefits as to
medical, dental and vision insurance benefits, and participation in the Employee
Assistance Program as provided by applicable law. The Company shall pay
Employee, as provided in Paragraph 2, an amount equal to the COBRA premium
charged by the Company to terminated employees minus the premium Employee paid
as an active employee for the benefits for which Employee was enrolled on the
Termination Date, all calculated at the rates in effect at the Termination Date
(a “Benefit Payment”). This Benefit Payment will be made for each month starting
with the month following the Termination Date for the length of the Severance
Period, up to a maximum of eighteen (18) months. This payment shall be subject
to any applicable withholding and deductions required by federal, state, and
local taxing authorities.


(D)    Employee will be paid a Prorated Annual Bonus Award, which is the amount
Employee would have received had Employee remained employed for the entire
fiscal year/performance period, but pro-rated based upon the actual base salary
paid to the Employee during Employee’s period of employment during the fiscal
year/performance year through the Termination Date. Subject to Paragraph 2(B),
the Prorated Annual Bonus Award, if any, will be paid no later than December 15
of the calendar year following the fiscal year/performance year during which
Employee’s employment terminated.


(E)    Employee will be paid an additional one-time lump sum payment in the
amount of Two Hundred Thousand Dollars ($200,000.00), subject to withholding and
deductions required by federal, state, and local taxing authorities. This
payment will be made on the first pay date after the Effective Date of this
Agreement.


The Severance Benefits described herein (including all payments described in
this Paragraph 1(A)-(E)) shall be the only amounts paid by or on behalf of
Company, and no interest on this amount shall be paid. Employee acknowledges and
agrees that any outstanding equity awards will be governed by the terms of the
respective award

2


/s/ JL
Initials

--------------------------------------------------------------------------------








agreements and the Company's Long Term Incentive Plan. Employee acknowledges and
agrees that the benefits described above are the benefits payable to Employee
pursuant to the Executive Severance Plan plus the additional benefits in
Paragraph 1(E), and that he/she is not entitled to any other benefits under the
Executive Severance Plan or any other plan or agreement. Employee otherwise
acknowledges hereby the receipt of all wages and other compensation or benefits
to which Employee is entitled as a result of Employee’s employment with Company
through the Termination Date.


Employee acknowledges and agrees that the obligation of the Company to make
payments under this Agreement shall cease, and all payments made shall be
subject to immediate repayment if Employee breaches any material provision of
this Agreement or any other Agreement containing post-employment obligations;
provided, however, that if the Company believes that Employee has breached any
such provision it shall give written notice to employee and allow Employee a
period of 21 days to cure such breach. If the breach is cured, then the
Company's payment obligations under this agreement shall continue. Such notice
and opportunity to cure shall not apply if the breach is, in whole or in part,
not able to be cured by subsequent acts.


2.    Commencement of Payments; Limitations. This Paragraph 2 governs the
payment of the Severance Pay, the Benefit Payment, and the Prorated Annual Bonus
Award payable under Paragraph 1(D).


(A)    Payment of the Severance Pay and the Benefit Payment shall commence on
the first pay date under the Company's standard payroll procedures that occurs
on or after the first day of the seventh month beginning after Employee's
Termination Date and shall continue until all of the Severance Pay and Benefit
Payment payable under Paragraphs 1(A) and 1(C), respectively, have been paid.
The first payment of the Severance Pay and the Benefit Payment shall include the
amount that would have been payable in accordance with the Company's standard
payroll procedures during the period beginning on the Termination Date and
ending with the last day of the month in which the first payment is made.


(B)    This Agreement is intended to comply with Section 409A of the Code
(“409A”) or an exemption thereunder and shall be construed and administered in
accordance with Section 409A. Notwithstanding any other provision of this
Agreement, payments provided under this Agreement may only be made upon an event
and in a manner that complies with Section 409A or an applicable exemption. Any
payments to be made under this Agreement upon a termination of employment shall
only be made upon a “separation from service” under Section 409A.


(C)    Notwithstanding any other provision of this Agreement, if any payment or
benefit provided to the Employee in connection with his termination of

3


/s/ JL
Initials

--------------------------------------------------------------------------------








employment is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A and the Employee is determined to be a
“specified employee” as defined in Section 409A(a)(2)(b)(i), then such payment
or benefit shall not be paid until the first payroll date to occur following the
six-month anniversary of the Termination Date (the “Specified Employee Payment
Date”). The aggregate of any payments that would otherwise have been paid before
the Specified Employee Payment Date shall be paid to the Executive in a lump sum
on the Specified Employee Payment Date and thereafter, any remaining payments
shall be paid without delay in accordance with their original schedule.


(D)    To the extent permitted by Section 409A, each payment described in
Paragraphs 1(B) and 1(E) shall be treated as a separate and distinct payment
from all other payments described herein and each such payment is intended to be
exempt from the requirements of 409A.


3.    Release of Claims. Employee, on behalf of Employee and Employee’s spouse,
personal representatives, administrators, minor children, heirs, assigns, wards,
agents, and all other persons claiming by or through Employee, does hereby
forever release and discharge Company and its respective officers, directors,
shareholders, agents, employees, affiliates, subsidiaries, divisions,
predecessors, successors, and assigns (the “Released Parties”) from any and all
charges, claims, demands, judgments, causes of action, damages, expenses, costs,
and liabilities of any kind whatsoever. Employee expressly acknowledges that the
claims released by this paragraph include all rights and claims relating to
Employee’s employment with Company and the termination thereof, including
without limitation any claims Employee may have under the Age Discrimination in
Employment Act, as amended by the Older Worker Benefit Protection Act, Title VII
of the Civil Rights Act of 1964, as amended, the Equal Pay Act, the Americans
with Disabilities Act, the Employee Retirement Income Security Act, the Worker
Adjustment Retraining and Notification (WARN) Act, Ohio Revised Code Chapter
4112, Family and Medical Leave Act and any other federal, state, or local laws
or regulations governing employment relationships. This release specifically and
without limitation includes a release and waiver of any claims for employment
discrimination, wrongful discharge, breach of contract, or promissory estoppel,
and extends to all claims of every nature and kind, whether known or unknown,
suspected or unsuspected, presently existing or resulting from or attributable
to any act or omission of the Released Parties occurring prior to the execution
of this Agreement. The release contained herein does not apply to any claim or
to rights or claims first arising after the Effective Date of this Agreement, to
any action for breach of this Agreement, or any right to indemnification for
acts or omissions done in good faith in the course and scope of Employee's
employment, nor does it apply to any claims for unemployment compensation,
workers compensation benefits, vested benefits under ERISA, or any vested
benefit under the Executive Retirement Plan (subject to the terms and conditions
of any

4


/s/ JL
Initials

--------------------------------------------------------------------------------








awards and such plan), or any vested benefits under any ERISA qualified
retirement, savings, pension or welfare benefit plan.


With the exception of Employee's covenants contained or referenced in this
Agreement (including obligations referenced in Paragraph 11 regarding
confidentiality, nondisclosure, noncompetition, and nonsolicitation), the
Company hereby releases and waives any legal or equitable claim or cause of
action it may have against Employee or Employee's heirs, executors, or
representatives, relating to Employee's employment with the Company, or
separation from the Company.


4.    Right to Participate in Charge. Nothing in this agreement shall be
construed to mean that Employee may not file a charge with a governmental
agency, or participate in any investigation of a charge conducted by any
governmental agency. Employee nevertheless understands and agrees that because
of the waiver and release, he freely provides by signing this Agreement, he
cannot obtain any monetary relief or recovery from the Released Parties in any
proceeding.


5.    Knowing and Voluntary Act. Employee acknowledges and agrees that the
release set forth above is a general release. Employee, having been encouraged
to and having had the opportunity to be advised by counsel, expressly waives all
claims for damages which exist as of this date, but of which Employee does not
now know or suspect to exist, whether through ignorance, oversight, error,
negligence, or otherwise, and which, if known would materially affect Employee’s
decision to enter into this Agreement. Employee further agrees that Employee
accepts the Severance Benefits as a complete compromise of matters involving
disputed issues of law and fact and assumes the risk that the facts and law may
be other than Employee believes. Employee further acknowledges and agrees that
all the terms of this Agreement shall be in all respects effective and not
subject to termination or rescission by reason of any such differences in the
facts or law, and that Employee provides this release voluntarily and with full
knowledge and understanding of the terms hereof.


6.    Revocation Period. Employee specifically acknowledges and understands that
this Agreement is intended to release and discharge any claims of Employee under
the Age Discrimination in Employment Act, as amended by the Older Worker Benefit
Protection Act (OWBPA). Under the OWBPA, Employee has 21 calendar days in which
to consider this Agreement. However, pursuant to paragraph 20, below, Employee
may sign this Agreement at any time up to and including 60 days after the
Termination Date. Employee will have 7 calendar days in which to revoke
Employee’s acceptance after signing this Agreement. To revoke, Employee must
deliver written notice of revocation to Company’s Human Resources Department at
14111 Scottslawn Rd; Marysville, Ohio 43041. This Agreement will not be
effective or enforceable unless it is signed in accordance with Paragraph 20 and
is not revoked before the revocation

5


/s/ JL
Initials

--------------------------------------------------------------------------------








period has expired. The Effective Date is the day after the last day of the
revocation period following Employee’s execution of this Agreement.


7.    Non-disparagement. Employee agrees that Employee will not make any
statement to any third party that Employee could reasonably foresee would cause
harm to the personal or professional reputation of the Released Parties. The
Company will instruct its CEO, Senior Executive Staff, and Human Resource
Executives not to make any statement to any third party that he/she could
reasonably foresee would cause harm to the personal or professional reputation
of Employee. If asked about the reason for Employee's departure, both parties
agree that its/his response will be limited to one or more of the following: (a)
Employee has resigned; (b) Employee and the Company have reached a mutual
agreement for Employee's resignation; (c) Employee has made a decision to
explore other opportunities; and/or (d) Employee's departure was not related to
any disagreement relating to the Company's operations, policies, practices or
financial reporting.

8.    No Admission of Liability. Neither this Agreement, nor any term contained
herein, may be construed as, or may be used as, an admission on the part of
either party of any fault, wrongdoing, or liability whatsoever.

9.    Survivorship. Should Employee die or become totally disabled following the
Termination Date but before the payments due Employee under Paragraph 1 above
have been made, any remaining payments shall be made to Employee (or Employee’s
designated beneficiaries or heirs, as applicable).


10.    Return of Property. Employee agrees to return all Company property
remaining in Employee’s possession or control, including without limitation any
and all equipment, documents, credit cards, hardware, software, source code,
data, keys or access cards, files, or records on or before the Termination Date,
except that Employee will be permitted to retain his mobile phone and mobile
phone number.


11.    Confidentiality. Except as otherwise required by applicable law, this
Agreement is and shall remain confidential. Employee agrees not to, at any time,
disclose the terms of this Agreement, in whole or in part, including the
existence and amount of the Severance Benefits, to any individual or entity
without the prior written consent of Company or unless required by law. Employee
may, however, disclose the terms of this Agreement to Employee’s attorney, tax
advisor, and immediate family, provided that any such persons agree in advance
to be bound by this confidentiality provision. Employee further acknowledges and
agrees that any confidentiality, nondisclosure, noncompetition, and
nonsolicitation obligations to Company under any prior agreement, are not being
released hereby and will specifically survive the termination of Employee’s
employment and this Agreement. Employee expressly agrees to keep and maintain
Company confidential information confidential, and not to use or disclose such
information, directly or indirectly, without

6


/s/ JL
Initials

--------------------------------------------------------------------------------








the prior written consent of Company or unless required by law. Employee agrees
that the provisions of this paragraph are material terms of this Agreement.


12.    Cooperation with Litigation. Employee will cooperate fully with Company
in its defense of any lawsuit filed over matters that occurred during the tenure
of Employee’s employment with Company, and Employee agrees to provide full and
accurate information with respect to same. Employee further agrees not to assist
any party in maintaining any lawsuit against any of the Released Parties, and
will not provide any information to anyone concerning any of the Released
Parties, unless compelled to do so by valid subpoena or other court order, and
in such case only after first notifying Company sufficiently in advance of such
subpoena or court order to reasonably allow Company an opportunity to object to
same. The Company will promptly reimburse Employee for any out of pocket
expenses associated with such cooperation, with advanced approval of the Company
and upon receipt of appropriate documentation of same.


13.    Cooperation with Governmental Investigations. Employee will cooperate
fully with Company in any investigation, audit, or inquiry conducted by or on
behalf of any federal, state, or local governmental agencies regarding the
Company, including, but not limited to, providing truthful information to the
Company and making herself/himself available to the Company upon reasonable
notice for purposes of being interviewed or otherwise providing assistance to
the Company. Employee further agrees to notify the Company through the Director
of Litigation, David Faure, at 14111 Scottslawn Road, Marysville, Ohio 43041
should he/she be contacted by a governmental agency regarding a governmental
investigation, audit or inquiry regarding the Company. The Company will promptly
reimburse Employee for any out of pocket expenses associated with such
cooperation, with advanced approval of the Company and upon receipt of
appropriate documentation of same.


14.    Choice of Law. The validity, construction and interpretation of this
Agreement shall be governed by the laws of the State of Ohio.


15.    Execution in Parts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, and all of which shall
constitute a single Agreement.

16.    No Waiver of Terms. Failure to insist upon strict compliance with any of
the terms, covenants, or conditions of this Agreement shall not be deemed a
waiver of any such term, covenant, or condition, nor shall any failure at any
one time or more times be deemed a waiver or relinquishment at any other time or
times of any right under this Agreement.


7


/s/ JL
Initials

--------------------------------------------------------------------------------








17.    Modifications. No modification or amendment of this Agreement shall be
effective unless the same is in a writing duly executed by all the parties
hereto.

18.    Assignment. Company may assign, in whole or in part, its rights and
obligations under this Agreement, and the rights of Company hereunder shall
inure to the benefit of, and the obligations of Company hereunder shall be
binding upon, its successors and assigns. Employee’s rights and obligations
hereunder may not be assigned.

19.    Entire Agreement. Except as otherwise set forth herein, this Agreement
sets forth the entire Agreement between Company and Employee and supersedes and
replaces any and all prior or contemporaneous representations or agreements,
whether oral or written, relating to the subject matter hereof.


20.    Method of Acceptance. To accept, Employee must sign the Agreement. Once
Employee has accepted the Agreement, Employee shall deliver a signed and dated
copy hereof to Tasha Potts in Company’s Human Resources Department, 14111
Scottslawn Road, Marysville, Ohio 43041. This Agreement cannot be accepted until
after the Termination Date and will not be effective if signed by Employee prior
to the Termination Date. Employee has 60 days following the Termination Date to
accept this Agreement. Employee’s failure to deliver Agreement in a timely
manner will excuse Company from timely payment.


IN WITNESS WHEREOF, EACH OF THE UNDERSIGNED, HAVING RECEIVED ALL THE ADVICE
DEEMED NECESSARY, AND HAVING CAREFULLY READ AND UNDERSTOOD THIS AGREEMENT, DOES
HEREBY SIGN AND ACCEPT THIS AGREEMENT AS OF THE DATE SET FORTH BELOW.


1/22/2014
 
/s/ JAMES R. LYSKI
Date
 
James R. Lyski
 
 
 
January 21, 2014
 
THE SCOTTS COMPANY LLC
Date
 
 
 
By:
 /s/ DENISE STUMP
 
Its:
Executive Vice President, Global HR








8


/s/ JL
Initials